 POLYMER PRINTSPolymer Prints Ltd. formerly known as Subliflex,Inc.andKnitgoodsWorkers Union, Local 155,International Ladies'Garment Workers' Union,AFL-CIO andUnitedProductionWorkersUnion Local 17-18,Party in InterestPolymer Prints Ltd.andKnitgoods Workers Union,Local155,InternationalLadies'GarmentWorkers' Union,AFL-CIOandJoel GervaesandSam Stepensky. Cases29-CA-10491, 29-CA-11183, 29-CA-11204,and 29-CA-1126010 September 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 29 April 1985 Administrative Law JudgeJames F. Morton issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,PolymerPrintsLtd.,Brooklyn,New York,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order.1The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wal/Products,91NLRB 544 (1950),enfd. 188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.Although the outcome of the 23 June 1983 election is unaffected, wenote that the revised tally of ballots, issued 4 October 1983, indicates thatthe original tally showed four votes cast for Local 155,none for Local17-18, three against both labor organizations, and three determinativechallenged ballots.Because we agree with the judge that the Respondent violated Sec.8(a)(4) and(1) of the Act by reducing the work hours of Joel Gervaesand Maxo Toussaint for appearing as witnesses 22 February 1984 to givetestimony under the Act and by constructively discharging Maxo Tous-saint 26 March 1984 for the same reason,we need not pass on whetherthe Respondent's conduct also violated Sec. 8(aX3).Elias Feuer,Esq.,for the General Counsel.Chuck Ellman(Industrial Labor Relations Consultants),ofEast Orange, New Jersey,for the Respondent.Stanley L.Goodman,Esq. (Chaiken&Chaiken),NewYork,New York, for the Union.DECISION431STATEMENT OF THE CASEJAMES F.MORTON,Administrative Law Judge. Thepleadings,asamended,in these consolidated.cases,present for resolution whether Polymer Prints Ltd. (Re-spondent)has violated the National Labor Relations Act(theAct).Specifically,the issues are whether Respond-ent:(1) In violation of Section 8(a)(1) of the Act, unlawful-ly interrogated its employees about their support forKnitgoodsWorkers Union,Local 155,InternationalLadies'GarmentWorkers'Union,AFL-CIO (Local155) during April and May 1983 and in May 1984.(2) In violation of Section 8(a)(1) of the Act, threat-ened its employees in April and May 1983 with more on-erous working conditions,with discharge,with plant clo-sure,and other reprisals,in order to discourage themfrom supporting Local 155.(3) In violation of Section 8(aXl) of the Act, promisedbenefits to its employees to induce them not to supportLocal 155.(4) In violation of Section 8(a)(1) and(2) of the Act,through alleged supervisor and agent, Mendel Weiss, so-licited its employees in May 1983 to sign authorizationcards for Union Production Workers Union,Local 17-18(Local 17-18).(5) In violation of Section 8(a)(1) and(3) of the Act,discharged four employees to discourage support forLocal 155.(6) In violation of Section 8(a)(1), (3), and(4) of theAct, reduced the working hours of two employees inearly 1984 and of a third employee in May 1984.(7) In violation of Section 8(a)(1), (3),and (4) of theAct, constructively discharged an employee,on March26, 1984.(8) In violation of Section 8(a)(1) of the Act, unlawful-ly interrogated an employee about his support for Local155 under the guise of questioning him in preparation forthe hearing in this case.On the entire record,'including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondent has been engaged at its plant in Brooklyn,New York,in the business of manufacturing customprints used principally in the garmentindustry.Its oper-ations meet the Board's nonretailjurisdictionstandard.1The General Counsel's unopposed motion to substitute the correctdocument as G.C.Exh. 25, in lieu of the one listed through inadvertenterror, is granted.Further,the document marked as G.C. Exh. 11-B iscorrected so that it is in evidence as G.C. Exh. 7-B.Incidentally the transcript at p. 1270,L. 17 does not reflect that thewitness'answer to the question,at L. 14,begins with the sentence read-ing, "Let me explain." The letter A, for answer,should be inserted imme-diately in front of that sentence.281NLRB No. 68 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pleadings,as amended,establishthat Local 155and Local 17-18 are labor organizations as defined inSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Outline of the CaseInApril 1983,Local 155 began an organizationaleffort among the approximately 12 employees then work-ing for Respondent.Respondent's name at the time wasSubliflex, Inc. (Subliflex).A few days after Local 155 made its appearance,MendelWeiss distributedLocal 17-18authorizationcards to his coworkers and urged them to support it asthe "better union."The General Counsel contends thatWeisswas Respondent'sagent and that Respondentthereby unlawfully assisted Local 17-18.Respondent as-serts thatWeiss was then a nonsupervisory printing ma-chine operator and not its agent.The GeneralCounsel alleges that acts of unlawful in-terrogation,threats,and promises of benefits by Re-spondent's officials occurred in the spring of 1983. Themerits, orlack thereof,of those allegations depend oncredibility resolutions on the conflicting testimony of-fered.The General Counsel furtherallegesthat four employ-ees were laid off on May 20,1983, to discourage supportfor Local 155. Respondent asserts that those layoffs werebrought about solely because of economic conditions. Inaddition,Respondent specifically disputes the GeneralCounsel's contention that Sam Stepensky, one of the fouremployees laid off,had signed a Local 155 authorizationcard before his layoff or that he was otherwise acting forLocal 155.Local 155 filed a petition (Case 29-RC-5934) for anelection among Respondent's employees.Local 17-18 in-tervened.In the election held on June 23, 1983, four em-ployees voted for Local 155,nonevoted for Local 17-18; and there were six challenged ballots, which wereobviously determinative of the results.A revised tally ofballotswas issued on October 4, 1983;itdisclosed thatthree of the challenged ballots had been opened andcounted and that all three of those ballots had been castfor Local 155. Thus, a majority of the valid votes werefor Local 155.Local 155 has since been certified as thebargaining representative of Respondent's employees.The complaint in Case29-CA-10491 had issued onJuly 13, 1983. The hearing in that case opened before meon February 22, 1984,and adjourned several times forvarious reasons.Meanwhile, a complaint had issued inCases29-CA-11183and 29-CA-11204 and a separatecomplaint had issued in Case 29-CA-11260. Those threecases ultimately were consolidated before me with theoriginal case, Case29-CA-10491. The pleadings in thosethree cases,Cases29-CA-11183, 29-CA-11204, and 29-CA-11260,presented for resolution the issues numberheretoforeas issues6, 7, and 8.2YOther violations had been alleged but they were withdrawn when Igranted the General Counsel'sunopposed motion thereon.One of thewithdrawn allegations was that Joel Gervaes had been discnminatonlydischarged in mid-1984, one of the issues discussed in this decision in-The hearing in these four consolidated cases closed onNovember 5, 1984.B. AllegedUnlawfulInterrogation,Threats, andPromises in 1983The GeneralCounsel called three witnesses who testi-fied concerning various alleged unlawful acts of Re-spondent committed in 1983,separate from the matter ofthe layoffof four employees on May 20 of that year. Thetestimony respecting alleged interrogation, threats, andpromisesby eachof those three witnesses is discussedbelow.1.Alleged unlawful interrogation of Sam StepenskyThe General Counsel's firstwitness,Sam Stepensky,was asked on direct examination if Respondent's plantmanager in 1983, Rizard(Rich)Petecki,had ever talkedwith him about Local 155.Stepensky replied that he didnot remember and that he knew that Petecki"talkedwith(two other employees) . . .but we did not talk."Stepensky continued his account by stating,"[a]fter twodays, he asked me Sam, are you going to-I said no, Inot sign."Peteckiwas not called as a witness.Respondent'scounsel stated at the hearing that Petecki was out of thecountry.I am not persuaded by Stepensky's confused,apparent-ly contradictory and conclusory account that he wasever asked by Petecki if he supported Local 155 orsigned a Local 155 authorization card.It is well estab-lished that self-serving statements need not be treated asconclusive even if not contradicted by direct evidence.SeeDavid's, 271NLRB 536 fn. 17 (1984).2.Alleged unlawful interrogation of, and promises,threats, and other statements to Maxo ToussaintThe General Counsel'switness,Maxo Toussaint, wascalledto testifyrespecting conversations he allegedlyhad with Plant Manager Petecki in 1983.Toussaint testified that Petecki asked him if he signeda card for Local 155 and that he told Petecki he did not.He testified also that three other employees(Stepensky,Joel Gervaes,and one named Michael)were present thenand that they all informed Petecki that they did notbring in Local 155. Toussaint had great difficulty settingthe date of that discussion and finally placed it in mid-May 1983. Stepensky and Gervaes testified for the Gen-eralCounsel but they did not corroborate Toussaint'stestimony.The quality of Toussaint's account leaves much to bedesired for purposes of credibility and the absence ofcorroborative evidence concerning his account, when itapparently was readily available, places a further cloudon it. I find that the General Counsel has not sustainedthe burden of persuading me that Petecki unlawfully in-terrogated Toussaint and other employees in May 1983.Toussaint testified about another conversation he alleg-edly had with Petecki. His account was very confusedvolved an alleged discriminatory reduction in his work hours severalmonths before his discharge then POLYMER PRINTSand disjointed.It touches on areas of alleged unlawful in-terrogation,an unlawful promise of a wage increase, anda threat to discharge employees.Again,I am unable tofind his account credible notwithstanding that Peteckidid not appear as a witness to controvert it. In evaluat-ing Toussaint's account,I have considered that he testi-fied through an interpreter and that may account forsome of his difficulty but not all. For example, at onepoint,he related that he and another employee weretalkingwith Petecki about Local 155 in Petecki's car;suddenly,he began testifying about a conversation hehad with Mendel Weiss.It is not clear whether he wastestifying thatWeiss was in the car also but the tenor ofthe General Counsel's questions indicate that he was not.3.Alleged coercive statements to Fritza NoelNoel was one of the four employees laid off in May1983 for allegedly discriminatory reasons.She testifiedthat about 2 or 3 weeks after she signed an authorizationcard for Local 155 in April 1983, Respondent's vicepresident,Manny Miller,asked her if she knew what aunion is and told her that Respondent will be very strictwith its employees if the Union came in.Miller testified for Respondent but did not controvertNoel's account;he did respond in the negative whenasked leading questions by Respondent's representativewhether he ever threatened to impose stricter work rulesand so on.I place no probative weight on such concluso-ry statements. Instead,he testified that on one occasionNoel told him that she would get vacation pay if Local155 got in.In any event,IfindNoel's account credible and Iwould be disinclined to accept denials thereof by Millerin view of the equivocal testimony he gave on otherpoints.I also credit Noel's uncontroverted testimony that, intwo other conversations,Miller(1) told her to go toLocal 155 for help when she complained to him about adifficult work assignment he gave her and (2)asked her,when Local 155 representatives appeared at the plant torequest recognition from Respondent, if she recognizedany of those representatives from "her" union.C. Alleged Unlawful Assistance to Local 17-18Several days after Local 155 began its organizationaleffort in April 1983, Mendel Weiss urged employees tojoin and support Local 17-18 as the"better"Union.The primary contention of the General Counsel is thatWeiss then was a supervisor and that Respondent, byWeiss'solicitation,unlawfully gave assistance to Local17-18.The General Counsel separately offered circum-stantial evidence in an effort to show that Respondentpressured employees into signing Local 17-18 cards.Thus,Sam Stepensky testified,at one point,thatWeisscalled him to the office and gave him a Local 17-18 cardto sign in the presence of Respondent'spresident andalso its vice president. Respondent's witnesses denied af-fording any assistance to Local 17-18. I do not creditStepensky's account as it was inconsistent and confused.For example,he testified that he signed a Local 17-18card 2 days before his layoff; his Local 17-18 card was433dated over a month prior to his layoff.I turn now towhether Weiss solicited Local 17-18 cards as Respond-ent's agent.InApril 1983,Weiss operated Respondent's printingmachine with a helper.Stepensky testified for the Gener-alCounsel thatWeiss then "was a worker."Weiss'helper,Gervaes,testified that he got his instructionsfrom Weiss and that Weiss told him whenever there wasovertime work for him to do.Another employee, Tous-saint(also an alleged discriminatee)testified that he con-sideredWeiss a "boss"in 1983 because Weiss gave"orders"to employees.Weiss testified that in 1983 he told his helper to workovertime on those occasions when the plant managerthen ordered overtime work.Weiss denied that he pos-sessed any of the indicia of supervisory authority as setout in Section 2(11) of the Act. He had been in Respond-ent's employ then for 1-1/2 years,was hourly paid, andpunched a timecard as did the other approximately 12employees.A full-time manager was present in the plantevery day; Respondent's vice president also spent 40 per-cent of his working time inside the plant.There is no probative evidence that in 1983 Weiss hadauthority to use independent judgment in assigning workto employees.At best, in his capacity as the operator ofRespondent's printing machine,Weiss routinely relayedorders given him by the plant manager.In the absence ofany evidence,I find that he was not then a supervisor asdefined in the Act and that there is no evidence that hehad apparent or other authority to act on behalf of Re-spondent in soliciting Local 17-18 cards. SeeSoil Engi-neering Co.,269 NLRB 55 (1984), in which the Board ex-pressly recognized the nonsupervisory status of machineprinters,such as Weiss,as it had been done inSouthernBleacheryWorks,115 NLRB 787, 791(1956).I thereforefind that the General Counsel has not sustained theburden of demonstrating that Weiss was an agent of Re-spondent in 1983 and that Respondent did not render un-lawful assistance to Local 17-18.D. Alleged DiscriminatoryLayoff ofFour Employees1.Their union activities and Respondent'sknowledge thereofOn May 20,1983,Respondent laid off Sam Stepensky,JoelGervaes,FritzaNoel,andMaria Toussaint. TheGeneral Counsel asserts that they were laid off to dis-courage employee support of Local 155.Stepensky testified that he signed a Local 155 card onApril 8, 1983, and, in particular,that he wrote that dateon his card on that same day. During a voir dire exami-nation,he testified that maybe he changed the pen whilefilling out the card when he was asked to explain the factthat a different ink was used to write in the date. Re-spondent's handwriting expert testified that he comparedStepensky's handwriting with the disputed date and con-cluded that the date was not in Stepensky's handwriting.The General Counsel called a Local 155 business rep-resentative,RamonitaGuzman,tocorroborateSte-pensky's testimony that he dated the card on April 8,1983.Her testimony appeared to be contradictory about 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere Stepensky signed his card.Initially,she testifiedthat hesigned it in her car and later she testified she didnot rememberwherehe signed it. Her account appearedto be contradictoryon another matter,about when shefirst met Stepensky.I am not persuaded that Stepensky signed his Local155 card prior to hislayoffor that he was otherwiseactive for Local 155 before hislayoff.The GeneralCounsel's briefstates that Respondent'switnesses con-cededthatRespondentknew beforeStepensky's layoffthathe supportedLocal 155. The transcriptreferencesreliedon by theGeneral Counsel for this proposition donot support it.Another of thelaid-off employees,Joel Gervaes,testi-fied he signedhisLocal 155card on the date shownthen,April 8,1983.There wasno testimony that Re-spondent was aware of that fact.The thirdalleged discriminatee, Fritza Noel,signed aLocal 155 authorization cardon April 8.As noted previ-ously,Respondent's vice president had three discussionswith her about Local 155; in the third one, he said thatthe Local 155representatives were from"her" Union.The fourthlaid-off employee,Maria Toussaint, wasnot activefor Local 155in any way.2.The layoffs on May 20, related considerations,and recallsOn May 20, Respondent laid off Sam Stepensky, JoelGervaes, FritzaNoel, and Maria Toussaint.Stepensky was told byRespondent's president that hemight be called back in 6 months and he was offered "afew dollars,"as he put it, to enable him to find anotherjob.The actual amount he received was $700. Another$300 would have been paid him but, as he conceded, hedid not return to Respondent to accept that $300. Hewas recalled to work on March 27, 1984, when a job va-cancy occurred,as discussed in a separate section below.JoelGervaes had been hired only about 6 weeksbeforeMay 20.He worked as a helper,performingcleaning work for the most part. When laid off, he wastold by Respondent's plant manager that he would begiven a good reference. Gervaes was also given a $50"bonus"when laid off. He was rehired on July 20,having been sent back to Respondent by Local 155 whena job vacancy appeared.FritzaNoel workedas a samplemaker and MariaToussaint helped her. They have not been recalled; Re-spondent asserts it discontinued its samplemaking depart-ment,which hadbeen composed of those two employ-ees.The General Counsel asserts that two new employeeswerehired byRespondent after May20.The first ofthose two employees replaced an employee who wasskilled in mixing printing inks and, when that new em-ployee later quit,the second new employee replacedhim. There is no contention that new employees werehired as replacements for the four laid off on May 20.As of the date of thehearing in this case,Respondent'swork force had been reduced to five employees; in early1983, Respondent had about 13 employees. The GeneralCounsel states in his brief that Respondent'spayrollrecords show that its gross payroll did not diminish. Asbest as I can discern from the records in evidence, thatstatement is not accurate or it requires some explicationtowhich theGeneral Counselmay beprivybut towhich I am not.In the GeneralCounsel's brief,there is the statementthat,a Stipulationfor Certification Upon Consent Elec-tion (in Case 29-RC-5934)was executed on May 20,1983, byRespondent,Local 155 andLocal 17-18 andthat,within hours,"Respondent implemented a mass dis-charge," referringto the layoff of the fouremployeesnamed above.There is nothing in the record before meto confirmthat a Stipulation for Certification was signedon May 20;there is an exhibit showing thatthe petitionin Case 29-RC-5934 had been filed on May 13 by Local155.Althoughthe Board may takeofficial notice of itsown records,I do not think it is fair to draw any infer-ences if the stipulation was signed on May 20 as theremay have beenexplanationsfor anycoincidences.In thatregard,seeSeafarers Pacific District (AmericanPacific),252 NLRB 736 (1980).Respondent's plant manager in 1983,RichPetecki, hadhired Joel Gervaes in April,as earliernoted;he also hadhiredMaria ToussaintinMarch 1983.He told FritzaNoel thenthat business was good and that there wasgoing tobe a lot of work. Up to May 20,employees fre-quently workedovertime.Respondent's presidenttestified that he left the activemanagementof Respondent's affairs in1980 when hemoved hisfamily to Israel.He returnedinApril or May1983 to effectthe changes discussed in the next subsec-tion.3.Respondent's economic defenseRespondent placedin evidence financial statements forthe years 1978-1983 prepared by its accountants. Theseshow:YearApprox. Profit (Loss)1978$ 30,000197930,000198030,0001981(227,000)1982(224,000)1983(300,000)Respondent's president testified that, on his return inthe spring of 1983, he decided to, and did,effect cost re-ductions by discontinuing samplemaking (thereby layingoff its samplemakers,Fritza Noel and Maria Toussaint);by laying off its rewinding machine operator(Stepensky)who was disinclined to do other type work and whoserewinding function did not occupy him full time; bylaying off a cleanup employee(Gervaes);by discontinu-ing automobile leases for management personnel and ef-fecting related economics(e.g., it bought cheaper pro-duction paper);and by moving away gradually from heattransfer printing to box printing, resulting in the elimina-tion of rewind costs and the elimination of expensive ink-colormatching. I note that on one occasion, as Ste-pensky acknowledged,he had informed Respondent'splant manager that he would work on the printing ma-chine only in emergencies;that testimony tends to cor- POLYMER PRINTSroborate the testimony of Respondent's president thatStepensky was not inclined to do other than rewindwork.Stepensky was recalled in 1984 under circumstancesdiscussed separately below.Gervaes was reinstated in July 1983 after Local 155referred him back to work.The General Counsel asserts that the financial state-ments placed in evidence by Respondent cannot be reliedon as they were unaudited and suspect.The GeneralCounsel's brief then states that Respondent's 1981 operat-ing statement"obscured entrieswhich certified the$102,171 loss to show a $16,000 profit"and that the ex-planation proferred by Respondent's president"for thediscrepancy was that the profit may have been created tosecure a bank loan." There is no factual basis to supportthose assertions.Respondent's president testified that hehad no idea who penciled the entries on the exhibit inquestion(G.C. Exh.21), or what they refer to. He statedunequivocally that it was an"absolute lie"to state thatthose notations indicate "a nine thousand dollar profit."The General Counsel notes that Respondent claimed a1982 tax loss of only half the$228,573 loss shown on its1982 financial statement and further notes that Respond-ent "never explained this discrepancy."I am not sure itis a discrepancy;the reason why the full amount was notclaimed as a loss may have to do with provisions of thetax code. In any event,for purposes of this case, half aloss ($114,000) is enough to demonstrate economicduress.Concerning the 1983 financial statement,the GeneralCounsel observes that "[s]uspicion is immediately castupon this claim" and proceeds to restructure the state-ment by pointing to other factors,such as entries on Re-spondent's ledger sheets.The General Counsel assertsthat Respondent's 1982 Federal income tax return showsthatRespondent"claims it cost$574,000 to produce$509,000 in goods."That tax return shows gross receiptsof $619,441, less returns and allowances of $111,366, foran adjusted gross of$508,075.Ido not find that suspi-cious.Even if it were, it is axiomatic that suspicions areno substitute for evidence.The General Counsel's brief lays out a series of con-tentions purporting to show that Respondent's 1983 taxreturn contains clear errors,requiring ready correction,including"one correction[which] reduces the claimedloss from $211,032 to$23,197."The evidence in therecord before me is entirely inadequate to permit me toadopt that argument and to thereby"correct"Respond-ent's 1983 Federal income tax return.-Before I couldbegin to undertake such an audit,Iwould need guidancein the way of expert testimony on the significance of theentries on that tax return and how they relate to eachother.I cannot accept the General Counsel's analysis inlieu of such testimony.The one point that is obvious is that the GeneralCounsel has not demonstrated that Respondent's claim,about its being in financial straits, is clearly a pretext.The General Counsel sought to establish that Re-spondent"created Polymer Rollers Ltd. [early]in 1983"as stated in hisbriefand argues that its operations shouldbe considered in evaluating Respondent's economic de-435fense.Suffice it to say that there is no evidence that Re-spondent owns or controls Polymer Rollers.4.AnalysisThe credited evidence discloses that, of the four em-ployees laid off on May 20,only two had signed Local155 cards prior to that date(Gervaes and Noel);that Re-spondent had knowledge that Noel supported Local 155,as is evident from her discussion with Respondent's vicepresidentMiller; and that the timing of the layoffs wassuspicious inasmuch as Local 155 had filed the petition inCase 2-RC-5934 only a week previously and at a timewhen the statement of Respondent's plant manager then(Petecki)indicated that businesswas expanding. Re-spondent's operations appear not to have been profitablefor some time. In any event,the General Counsel has notsatisfied me that Respondent was not losing money in itsoperations and that its reasons for reducing its workforce was clearly pretextual.Further,Respondent's offerof $1000 to Stepensky to assist him while he searched forother employment negates any inferences of unlawfulmotivation on its part as does its recall of Gervaes at thefirst opening it had.Based on the credibility resolutions made above, I findthat the General Counsel has not made out a prima faciecase against Respondent in its having laid off these fouremployees on May 20.Even were a prima facie case es-tablished,Iwould further find that Respondent has comeforward with sufficient evidence to rebut any warrantedinference of unlawful motivation that might be shownand that thus the General Counsel has failed to establish,by a preponderance of the evidence, that the layoffswere discriminatorily motivated.Cf.Eagle Headers, 273NLRB 1486(1985).E. Alleged Discriminatory Reduction in WorkingHoursThe General Counsel contends that,starting February22, 1984,Respondent reduced the work hours of JoelGervaes and Maxo Toussaint because they had beenpresent to give testimony at the hearing in this casewhen it opened on that date.As noted earlier,Gervaes began working for Respond-ent in April 1983,was laid off on May 20,1983, and wasrecalled to work in July 1983. On February 22, 1984, heand Maxo Toussaint(also in Respondent's employ, then)were present in the hearing room in the instant case, pur-suant to subpoenas served by the General Counsel. Thehearing was recessed early that day as Respondent hadbut recently retained Ellman as its representative.Gervaes testified about other issues in this case but didnot testify concerning the alleged discriminatory reduc-tion in his working hours.Maxo Toussaint did. His ac-count is as follows.He and Gervaes reported for workon the afternoon of February 22, after the hearing in thiscase had been adjourned.Respondent's plant managerthen,Mendel Weiss, told both of them to go home. Theyleft and returned the following day. They were assignedto operate the rewind machine-where Toussaint hadbeen assigned previously.Two less senior employeeswere operating the rewind machine when Toussaint left 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork on February 23. On Monday, February 28 Tous-saintand Gervaes worked until 4 p.m. when Weiss toldthem to go home. Again, two less senior employees wereworking on the rewind machine when Toussaint andGervaes left work that day. On the following day, Weisstold Gervaes and then Toussaint to leave work at 4 p.m.Weiss told "us" that "[t]his is the union law," and toldhim that "the union law says that [he, Toussaint is] sup-posed to work thirty five hours." Toussaint told him thathe is not in the Union yet but Weiss replied that he didnot care, that is the union law. Toussaint then saw Re-spondent's president, Joe Reichman, and told him that hewanted to work 40 hours but that Weiss told him hecould work only 35 hours. Reichman then told Weiss toleave Toussaint aloneand let him work 40 hours. Reich-man alsotold Toussaint that he would not work over-time. Toussaint thereafter, and until he left Respondent'semploy about a month later as discussed in a separatesection below, did not work on any Sunday. Prior toFebruary 22, Toussaint had worked "sometimes onSunday." Other employees, with less seniority, workedon Sundaysafter February.The General Counsel placed in evidence Respondent'srecords concerning regular and overtime hours workedeach week. These disclose that (excluding Weiss, a cleri-cal employee and the inkmixer), Respondent had fourproduction employees for some months before February22, 1984, and until late March 1984-namely, Toussaint,Gervaes, and two less senior employees, Pierre Augusteand Jean Bernardin. Even a casual look at those recordsreveals that overtime work was fairly evenly distributedamongthoseemployeesup to February 22 but, thereaf-ter, thereis a hugedisparity between overtime workedby Auguste and Bernardin and that worked by Toussaintand Gervaes. For example, in the pay period ending Jan-uary 11, 1984, all four each worked about 8 hours over-time but, for the pay periodendingFebruary 22, 1984-Auguste worked 31-1/2 hours overtime; Bernardin, 30-1/4 hours overtime; Toussaint had no overtime; and Ger-vaes had 8 hours overtime.Weiss, who had been promoted to production managerin January 1984, testified for Respondent that he nevertold Toussaint that union law limited him to a 35-hourworkweek. He testified further that he assigned moreovertime to Auguste and Bernardin because they weremore cooperative.I credit Toussaint. His testimony respecting overtimerings true. It is unlikely that he fabricated his account ashe did not impress me as being creative or as one whowould exert his efforts to such end. More significantly,Respondent's payroll records show such a disparity inovertime assignments when those for pay periods beforeFebruary 22 are compared with those after. Clearlythose records support Toussaint's testimony.Weiss' ex-planation as to that disparity is simply that Auguste andBernardinwere more cooperative than Toussaint andGervaes. The payroll records demonstrate that Weisslearned on February 22 that Gervaes and Toussaint wereless "cooperative" and that was the first day of the hear-ing before me where they presented themselves as theGeneral Counsel's witnesses. I am left with the clear in-ference that, had they not been before me as witnesses,theywould have been considered to be cooperative andwould have continued to enjoy a fair share of overtimeworks I find,therefore, that theywere denied overtimebecause they were present in the hearing room in thiscase onFebruary22 as witnessesto be called by theGeneral Counsel.F. Alleged Constructive Discharge of ToussaintToussaint testified that he quit Respondent's employon March 21, 1984, because he learned from taunts madeto him by junior production workers, Auguste and Ber-nardin, that they were working overtime and he was not.He testified he complained to Respondent's presidentReichman about their taunts who then would tell thesetwo employees that, if they did not stopmakingsuch re-marks, they would be discharged. Toussaint testified thathe would not have quit had he received overtime as didAuguste and Bernardin.Toussaint testified that he told Respondent's president,Joe Reichman, that he had responsibilities that he couldnot meet on the hours of workassignedto him and thathe was quitting. He testified further that Reichman saidhe would give him some money and that, several dayslater,Respondent's vice president,Miller, gave him apaper to sign and gave him $4200 "as a gift." Toussaintrelated that he signed "papers" but did not read them ashe does not understand English. The "papers" he signedwere notarized and read as follows:On this dateI herein resignmy position as an em-ployee of Polymer Prints, Ltd. of my own free willand accordI have received four thousand dollars ($4,000.00) asseverance pay whichis infull settlement of any andalloutstandingclaims or debts I mayhave againstPolymer Prints, Ltd., its stockholders, officers, di-rectorsand agents.Polymer Prints, Ltd. has not promised, coerced,threatened or threatened me to resign my position./s/Maxo ToussaintMaxo ToussaintRespondent's vice president, Miller, testified on othermatters but did not refer to any discussion he had withToussaint respecting the signing by Toussaint of theMarch 26 statement.In a very recent decision, J.R.R.RealtyCo.,273NLRB 1523 (1985), the Board declined to fmd that em-ployees voluntarily quit their employment by signing set-8As discussedin a later subsectionof this decision, the General Coun-sel soughtto establishthat the work hours of athird employee,Sam Ste-pensky,were also discrumnatordy reduced later in 1984.One of the fac-torsconsidered in resolving that issue was Stepensky's apparent reluc-tance todo workother than rewinding.There isno evidencethatGer-vaes or Toussaintwere unwillingto workon the printing machine or onany operation. Respondent contends that Gervaes unilaterally decidedabout February16, 1984,to leave the plant on his own about 4 p.m. eachday. I rejectthat contention.If an employee leaves work because his su-pervisor tells him hecannot worklonger becauseof the Union, he hardlycan besaid to have acted unilaterally. POLYMER PRINTSClement agreements4whereby they purportedly gave uptheir jobs in exchange for cash payments.The Boardadopted Administrative Law Judge Cohn's opinion thatthose agreements"were not really voluntary since it wasclear from the evidence that the employees desired con-tinued employment and were forced to take theseamounts as an alternative."I turn now to the merits ofthe General Counsel's claim,i.e.,whether Toussaint wasconstructively discharged.As previously found,Respondent reduced Toussaint'sweekly earnings because he had appeared at the hearingas the General Counsel'switness.By his uncontrovertedaccount,he informed Respondent that he could not dis-charge his family responsibilities if Respondent continuedtowithhold overtime from him. Respondent made noeffort to redress its wrong but compounded it by seizingupon Toussaint's financial difficulties; it made an offer hecould not refuse.As theBoard observed inAlgreco SportswearCo.,271NLRB 499(1984), two elements must be proved to es-tablish a constructive discharge:First, the burdens imposed upon the employee mustcause,and be intended to cause,a change in hisworking conditions so difficult or unpleasant as toforce him to resign.Second,itmust be shown thatthose burdens were imposed (for discriminatory rea-sons).The Board considered this very issue in the context ofa factual situation which substantially parallels the factsfound in the instant case concerning Toussaint.Heck'sProperties,264 NLRB 501, 505 (1982).See alsoAuto FastFreight,272 NLRB561 (1984).Based on those holdings,I find that the material reduction in Toussaint's workhours and correspondingly in his earnings was intendedby Respondent to force him to quit and that Respondentreduced his wages in retaliation against Toussaint'shaving appeared as a witness to testify in the hearing inthis case.Therefore,Toussaint had been constructivelydischarged onMarch 26, 1984,because he appearedbefore me to give testimony under the Act. I do not,however,find merit to the General Counsel's separate al-legation that Respondent discriminated against Toussaintbecause of his activities on behalf of Local 155. In thatregard, seeHeck's Properties,supra at 505 fn. 19.G. Alleged UnlawfulInterrogation by Respondent'sRepresentativeDuring the cross-examination of Sam Stepensky at theoutset of the hearing,he was asked by Respondent's trialrepresentative,Ellman,whether he had told El man,prior to the hearing,that he had not signed a card forLocal 155 before his alleged discriminatory layoff in1983,discussed above.The complaint was amended,during one of the lengthy recesses in this case,to allege,inter alia,that Respondent,by reasons of Ellman's pre-hearingdiscussionwith Stepensky,violatedSection8(a)(1) of the Act. In support thereof,Stepensky testified* Incidentally, the $4000given Toussaint may well have been in satis-faction ofan FLSA action,settled about the same time.437that Ellman asked him if he had told Respondent's presi-dent that he signed a Local 155 authorization cardafterhis layoff.Stepensky testified that he responded that thatwas not true.Ellman testified for Respondent that, on March 27,1984, he interviewed Stepensky in preparation for thehearing in this case.Ellman testified that he told him thepurpose of the interview, assured him that his coopera-tion was voluntary,that there would be no effect on hisemployment status about what he said or if he declinedto cooperate.According to Ellman,Stepensky said heunderstood these comments and agreed to discuss theissues.Ellman related that he and Stepensky then dis-cussed the merits of the case.On cross-examination,Ellman was asked for and produced long-hand noteswhich he said he made in the course of his questioningof Stepensky.Those notes corroborate Ellman. The Gen-eral Counsel questioned Ellman about an apparent inden-tation on the page containing those notes.The GeneralCounsel contends that that indentation reveals thatEllman wrote those notes long after the interview he hadwith Stepensky.I have not found Stepensky's testimony on other issuesto be reliable and see little basis to give his account anygreater weight now. Moreover,it is unlikely that El manwould have opened the door to this area,as he did in hiscross-examination of Stepensky,ifhe had coercivelyquestioned Stepensky in the first place.Respecting theindentation that the General Counsel asserts exists on thesheet containing Ellman'spurported notes of his inter-view with Stepensky,I observe more than one impres-sion on that page but am reluctant to take a quantumleap to a conclusion that Ellman made those notes afterhe cross-examined Stepensky,as the General Counsel as-serts.I find that the evidence is insufficient to enable me toacceptStepensky'saccount as more probably true.Hence,I credit Ellman's.H. Alleged Reduction in Stepensky'sWork HoursStepensky was recalled to work by Respondent onMarch 27, 1984,as Toussaint's replacement.Preliminar-ily, I note that the General Counsel does not concede, asitdid with respect to Gervaes,that Stepensky was rein-stated to his former or equivalent position of employ-ment.As I have found that Stepensky had not been dis-criminatorily laid off on May 20,1983,it is unnecessaryto determine whether he was recalled to the same orequal job.The General Counsel separately alleges that Ste-pensky's work hours were reduced on and after April 30,1984,because he testified on that date in this case.Stepensky testified before me on April 30. He wascalled again as the General Counsel's witness on August9, 1984, to testify respecting the alleged unlawful reduc-tion in his work hours. He related that,when he was re-hired in March 1984,Respondent's president talked tohim about his being paid on a cash basis.His testimony isconfused;itappears that there was some arrangementwhereby Stepensky was paid certain sums of money forwork and that no payroll records thereon were kept. It 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso appears that Stepensky was asking to be paid bycheck,not in cash.In any event, it appears from his ac-count that,after April 30, 1984,he worked only 20 hoursto 30 hours a week or so, and that,prior to April 30, hehad worked longer hours each week.Stepensky's ac-count is very disjointed.As best as I can surmise, he ap-pears to have testified that,in the week after he testifiedon March 30, 1984,Respondent's president gave him hispaycheckand said if he wants this, he has it. In contextthe "it"seems to me to be a reference to the paycheck,as Stepensky had been asking to be paid by check andnot in cash.Yet, the General Counsel's brief offers a dif-ferent explanation for the remark made by Respondent'spresident.The General Counsel would have me inferthatRespondent was really telling Stepensky that, be-cause he had testified against Respondent on August 9,he was in effect asking fortroubleand Respondent wasgiving it to him by having reduced his work hours and,correspondingly,his paycheck.I am not persuaded, onthe basis of the record before me, that such an inferenceshould be drawn.Respondent's payroll records disclose that because hereturned to work on March 27,1984,Stepensky's workhours were consistently lower than those of the otheremployees.A random survey of Respondent's recordsdisclosesthat, for that periodendingApril 4, 1984, Ste-pensky worked 33-1/2 hours and that Auguste worked47-1/2 hours;for the period ending April 25, Augusteworked 16-1/4 hours while Stepensky worked 6;for theperiod ending May 23,Auguste worked 36 hours andStepensky 26-3/4;for the period ending May 30, Au-gusteworked 44 hours, Stepensky 20. Stepensky ac-knowledged that he,on one occasion, told Respondent'sformer plant manager that he would work on the print-ing machine only in an emergency.Respondent's current plant manager,Weiss, testifiedthat Stepensky'swork hours in 1984 corresponded to thehours that the rewinding machine was in operation. Re-spondent's president testified that work on the rewindingmachine became less and less because Respondent waschanging its operations.The evidence indicates that Stepensky was hired onMarch 27, 1984, to replace Toussaint as the operator ofthe rewinding machine and that that assignment did notchange.The reduction in Stepensky'swork hours was at-tributableto the change effected in Respondent'soper-ations, as its president testified, and not to the fact thatStepensky testified before me on April 30, 1984.CONCLUSIONS OF LAW1.Respondent is an employerengaged incommercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Local 155 and Local 17-18 are labororganizationsas defined in Section 2(5) of the Act.3. (a) Respondent violated Section 8(aXl) of the Actby having, through its Vice President Manny Miller inApril 1983, unlawfully interrogated Fritza Noel aboutLocal 155, and threatened that stricter work rules wouldbe imposed if the employees selected Local 155 as theirrepresentative.(b)The othercomplaint allegationsthatRespondentviolated Section 8(axl) by otherwiseunlawfully interro-gating its employees,by threatening them with reprisals,by promising them benefits lack merit.4.Thecomplaint allegation that Respondent violatedSection 8(aXl) and(2) of the Actby unlawfully assistingLocal 17-18 lacks merit.5.Thecomplaint allegationthatRespondent violatedSection 8(a)(l) and(3) of the Act by layingoff four em-ployees onMay 20,1983, to discourage support forLocal 155 lacks merit.6.Respondentviolated Section8(axl) and(4) of theAct by havingreducedthe work hoursof Joel Gervaesand Maxo Toussaint on and afterFebruary 22,1984, be-cause they appeared as witnesses to give testimony underthe Act and by having constructivelydischargedMaxoToussainton March 26, 1984, for thatsame reason.7.Thecomplaint allegationthatRespondent violatedSection 8(a)(3) of the Act byhaving discharged MaxoToussaint to discourage membership in Local 155 lacksmerit.8.Thecomplaint allegationthatRespondentviolatedSection 8(a)(1), (3), and(4) of the Act by having reducedthe workhours of SamStepensky lack merit.9.The violations of the Actas found above in para-graphs 3(a) and 6 are unfair labor practices having aneffecton commercewithin themeaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices,itshall be recommended that itcease and desist therefrom and take certain affirmativeaction deemed necessary to effectuate the policies of theAct.Having found that Respondent constructively dis-charged Maxo Toussaint, it shall be recommended thatRespondent offer him immediate reinstatement to hisformer job or, if that job nolonger exists, to a substan-tially equivalent position,without prejudice to his senior-ity or other rights and privileges, and make him wholefor earningslost byreason of the discrimination againsthim by payment of a sum of money equal to that whichhe normally would have earned from March 26, 1984, tothe date of a valid offer of reinstatement, less net interimearningsduring that period. Backpay shall be computedon a quarterly basis in the manner prescribed inF.W.WoolworthCo., 90 NLRB 289 (1950),with interest asprescribed inFlorida Steel Corp.,231 NLRB 651 (1977).See generallyIsisPlumbing Co.,138 NLRB 716 (1982).Respondent further shallin a similar manner makeMaxo Toussaint and Joel Gervaes whole for losses theysuffered by reason of their work hours having been dis-criminatorily reduced on and after February 22, 1984.Respondent shall also be ordered(1) to remove fromits records and files any and all references to Maxo Tous-saint's constructive discharge and to the unlawful reduc-tion in his work hours and those of Joel Gervaes, (2) notto use those unlawful acts as a basis for any future disci-plinary action, and (3) to notify Maxo Toussaint and Joel POLYMER PRINTS439Gervaes in writing that it has removed all such refer-ences and that they will not be so used.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed5ORDERThe Respondent,Polymer Prints,Ltd., Brooklyn, NewYork,its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Interrogating employees about their interest in join-ing or supportingLocal 155.(b) Threatening thatstricterworkruleswould be im-posedifLocal 155was selected by employees as theirbargaining representative.(c)Discriminating against employees by reducing theirwork hours and wages or by constructively dischargingthem because they appeared as witnesses to give testimo-ny under the Act.(d) In any like or related manner interfering with, co-ercing,or restraining employees in the exercise of rightsguaranteedthem by the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)OfferMaxo Toussaint immediate reinstatement tohis former position or, if not available,to a substantiallyequivalent position,without lossof seniorityor otherbenefits and privileges,and make him whole for anyearnings lost by reason of the discrimination against himin the manner set forth in the section of this decision en-titled the remedy,and make him and Joel Gervaes wholein the same manner for all lossestheyincurred by reasonof their workhours and wages having been discrimina-torily reduced.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under thetermsof this Order.(c) Post at itsfacility inBrooklyn,New York,copiesof the attachednoticemarked"Appendix."e Copies of5 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses.6 If this Order is enforcedby a judgmentof a United States court ofappeals, the wordsin the notice reading "Postedby Order of the Nation-alLaborRelations Board"shall read "Posted Pursuantto a Judgment ofthe notice,on forms provided by the Regional DirectorforRegion 29, after being signed by the Respondent'sauthorized representative,shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that all complaint alle-gations found to lack merit are dismissed.the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTunlawfully question you as to your in-terest in supporting KnitgoodsWorkers Union, Local155,InternationalLadies'GarmentWorkers'Union,AFL-CIO.WE WILLNOT threaten to impose stricter work rulesto discourage you from supportingLocal 155.WE WILL NOTdiscriminate against you by reducingyour workhours and wages or forcing you to quit be-cause you are to be a witness at a hearing held pursuantto the National Labor RelationsAct, asamended.WE WILL NOTin any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILL offerMaxo Toussaint his job back and payhim for all moneys,with interest, he lost as a result ofour having unlawfully forced him to quit our employand WE WILL pay him and Joel Gervaes all moneys withinterest they lost because we unlawfully reduced theirwork hours.POLYMER PRINT LTD. FORMERLY KNOWNAS SUBLIFLEX, INC.